DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 			                            EXAMINER'S AMENDMENT
2.    An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The application has been amended as follows:
Cancel claim 15.

Remarks
3.    This application is in condition for allowance except for the presence of claim 15 directed to Group ll's invention which was non-elected without traverse. Accordingly, claim 15 has been cancelled.

                                     Allowable Subject Matter
4.    Claims 1-14, 16 are allowed. 
          Reasons for Allowance
5.    The following is an examiner's statement of reasons for allowance:

6.    Regarding claims 1-14, 16, the prior art failed to disclose or reasonably suggest a shielding layer comprising at least one shielding element arranged on the rewiring layer and a chip layer comprising at least one chip lying between the contacting layer and the rewiring layer, wherein the chip layer comprises at least one via connecting the contacting layer to the rewiring layer; wherein the chip board 
Remarks:
The closest prior arts are Cotte US 2008/0029886, previously cited, and Funaya, US 2010/0103634. However, neither Cotte nor Funaya teach or suggest the claimed invention, for instance "wherein the antenna board is connected to the chip board by means of electrically conductive connecting elements on the side of the rewiring layer of the chip board.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899